DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

            ROLLS-ROYCE, PLC, a foreign profit corporation,
                           Appellant,

                                      v.

           SPIRIT AIRLINES, INC., a Florida Corporation,
        ROLLS-ROYCE CORPORATION, a foreign corporation,
  ROLLS-ROYCE NORTH AMERICA, INC., a foreign profit corporation,
   IAE INTERNATIONAL AERO ENGINES AG, a foreign profit entity,
                 PRATT & WHITNEY, a division of
 UNITED TECHNOLOGIES CORPORATION, a foreign profit corporation,
                           Appellees.

                                No. 4D17-1215

                               [October 5, 2017]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael L. Gates, Judge; L.T. Case No.
CACE 16-012458.

  Stephanie G. Kolman, J. Thompson Thornton, and Clayton W.
Thornton of Clyde & Co US, LLP, Miami, for appellant.

  Eric D. Griffin, Jr. and Juan R. Serrano of Griffin & Serrano, P.A., Fort
Lauderdale, for appellee Spirit Airlines, Inc.

PER CURIAM.

   Affirmed.

TAYLOR, LEVINE and KUNTZ, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.